107 N.J. Super. 588 (1969)
259 A.2d 718
THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
CLAUDE HAMMOND, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted December 8, 1969.
Decided December 18, 1969.
*589 Before Judges CONFORD, COLLESTER and KOLOVSKY.
Mr. Samuel R. De Luca for defendant (Messrs. Krivit & Krivit, attorneys).
Mr. Edward C. Megill, Assistant Prosecutor, for plaintiff (Mr. James A. Tumulty, Jr., Hudson County Prosecutor, attorney).
PER CURIAM.
The trial court erred in limiting the six defendants, including appellant, to ten peremptory challenges collectively, rather than allowing them ten each. N.J.S. 2A:78-7; R.R. 3:7-2(c) (now R. 1:8-3(d)). See State v. Rogers, 19 N.J. 218, 227 (1955). Common legal representation at trial does not affect the right.
*590 Defendants exhausted the ten peremptory challenges allowed by the court. Denial of the right to the specified number of peremptory challenges is prejudicial per se. See Wright v. Bernstein, 23 N.J. 284, 295 (1957).
There was no error in the other grounds of appeal argued, but for the reason stated the conviction must be and is
Reversed.